The folloAving opinion on rehearing was filed March 17, 1904. Remittitur ordered. Reaffirmed,:
Oldham, C.
After a reexamination of the questions determined in the former opinion in this case, we are fully satisfied with the conclusions there reached. But our attention is specif*178ically called to the fact that, in the measure of damages submitted to the jury, plaintiff was permitted to recover for the value of medical services, and that the evidence contained in the bill of exceptions fails to show that she had expended any money for such services, or that she was the owner of any separate estate which might become liable for the reasonable value thereof. On a reexamination of the testimony, we find that this contention is well founded. We also find that the value of the medical services is shown without dispute to have been $100.
Under the rule laid down by this court in Kocher v. Cornell, 59 Neb. 315:
“The contract of a married woman can only be enforced against the separate estate which she possessed at the date of the contract.”
As the testimony in this case fails to show the existence of a separate estate owned by plaintiff, or that she has actually expended any money for medical services, under these circumstances, we are compelled to conclude that the right of action for'medical services inures to plaintiff’s husband and not to her, and that the instruction submitting this element of damages to the jury is unsupported by the testimony.
We therefore recommend that, unless plaintiff enter a remittitur of $100 from the judgment rendered within thirty days from the filing of this opinion, our former opinion be set aside, and the cause be reversed and remanded; but that, if such remittitur be entered, our former opinion be adhered to.
Ames and Hastings, CC., concur.
By the Court:
For the reasons given in the above opinion, it is ordered that, unless the remittitur of $100 be entered by plaintiff within thirty days, the former opinion of this court be set aside, and the cause be reversed and remanded; but that, if such remittitur be filed, the former opinion be adhered to.
Affirmed.